Per Curiam.
'■ Plaintiff (brought this action in the county court of Seward county to recover the sum of $400 alleged to be .due on a check drawn by defendant Mortensen on the Cordova State Bank. Upon trial a judgment was rendered in favor of defendants and plaintiff appealed to the district court. The district court for Seward county sustained a special ■appearance of defendants and dismissed plaintiff’s appeal from the county court. Plaintiff has appealed.
We have carefully examined the record and find the same to be free from prejudicial error. The judgment of'the district court is therefore
Affirmed.